Citation Nr: 1520349	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-26 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to reimbursement for medical expenses incurred for treatment of nonservice-connected acute myofascial strain of the lumbar spine rendered on August 28, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from March 1962 to January 1968, and from December 1980 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Albany, New York.  The file was subsequently transferred to the VAMC in Canandaigua, New York.  


FINDINGS OF FACT

1. The Veteran received medical care that was provided by Glens Falls Hospital in Glens Falls, New York, on August 28, 2012. 

2. The evidence does not reveal that VA approved a request for prior authorization for the medical services in question.

3. The evidence does not reveal that the treatment was rendered in a medical emergency.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.121, 17.1000-1008 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be submitted by the claimant and which portion of the evidence VA will attempt to obtain on behalf of the claimant.  The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

According to the Court, however, because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.

Every possible avenue of assistance has been explored, and the Veteran has had ample notice of what might be required or helpful to his case.  For example, the Agency of Original Jurisdiction (AOJ) provided the claimant with a letter discussing what information was needed to establish a right to the requested reimbursement.  Thereafter, a statement of the case provided the claimant with the pertinent laws and regulatory provisions, as well as the basis for the denial of the claim.  VA has satisfied its duties to inform and assist the claimant in this case.  The Veteran was provided several opportunities to provide pertinent evidence in support of his claim.  He was afforded an opportunity to present argument at a Board videoconference hearing.  Further development and further expending of VA's resources is not warranted.  The Board's decision to proceed in adjudicating this claim does not therefore prejudice the claimant in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Initially, the Board must determine whether the medical expenses at issue were authorized by VA.  When VA facilities are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3) (West 2014); 38 C.F.R. § 17.52(a)(3) (2014).

The admission of a Veteran to a non-VA hospital at the expense of VA and under the provisions of 38 U.S.C.A § 1703 must be authorized in advance.  38 C.F.R. § 17.54 (2014); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

In the present case, the Veteran testified that he called the Glens Falls VA Outpatient Clinic, where he received his primary medical care, at approximately 10:00 a.m. on the morning of August 28, 2012, after experiencing increasing pain in his lower right back for three days.  The Veteran indicated that he spoke with a VA nurse who consulted with a VA physician and then advised the Veteran to seek emergency treatment at the Glens Falls Hospital.  The Veteran further testified that the Glen Falls Hospital was only two blocks from his house, and that he chose to seek treatment there because  it was the closest medical care available.  

The Veteran was admitted to the Glens Falls Hospital at 11:45 a.m. on August 28, 2012, approximately one hour and forty-five minutes after he allegedly made his first call to the VA Outpatient Clinic.  The Veteran indicated that it took approximately one hour to drive from his house to the hospital, and that he waited another 45 minutes before leaving to see if his symptoms would "get better."  Although the Veteran testified that the physician at Glens Falls Hospital first feared that his back pain was due to a ruptured appendix, it was later diagnosed as an acute myofascial strain of the lumbar spine.  The Veteran was administered antiinflammatory medication and was sent home approximately one hour later after his symptoms subsided.  

At this point, the Board notes that the Veteran may have been confused by the questions asked at his hearing, as his answers often seemed contradictory.  For instance, the Veteran indicated that the Glens Falls VA Outpatient Clinic, located in Glens Falls, New York, was approximately 20 miles away from his house (although it took him an hour to drive there because he lived in a rural area); while the Glens Falls Hospital, also located in Glens Falls, New York, was merely "two blocks" away.

However, upon further investigation, the Board has found that both the Glens Falls VA Outpatient Clinic and the Glens Falls Hospital are both approximately 26 miles (a 46-minute drive) away from the Veteran's home in Whitehall, New York, which is the Veteran's current address of record and was his address at the time of the August 2012 treatment.  Indeed, the Glens Falls VA Outpatient Clinic and the Glens Falls Hospital are approximately two blocks apart, which may be the distance to which the Veteran was referring during his hearing testimony.  As such, the Board finds that the Glens Falls VA Outpatient Clinic and the Glens Falls Hospital are virtually the same distance from the Veteran's house in Whitehall, New York.  

Additionally, the Board notes that, in both correspondence dated in August 2013 as well as during his January 2014 hearing testimony, the Veteran indicated his mistaken belief that his VA health care entitled him to medical care "anywhere, anytime, for anything."  

Although the Veteran testified that he was advised to seek treatment at the Glens Falls Hospital over the telephone by a nurse at the Glens Falls VA Outpatient Clinic, there is no other documentation in the record that his treatment received at the Glens Falls Hospital was authorized in advance by VA.  Rather, documents in the claims file show that on September 28, 2012, an invoice was created by the Glens Falls Hospital listing "VA Network" as the payer name.  Upon receipt of this invoice, the VA Chief of Staff at the VAMC in Albany, New York, disapproved VA reimbursement of the expenses because a VA medical facility was readily available in the Veteran's geographic area and capable of furnishing economical care.  

Additionally, the evidence of record does not show, nor has the Veteran provided evidence showing, that the Veteran or Glens Falls Hospital received the authorization for treatment from VA that is contemplated by 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.54.  The Board acknowledges that the Veteran did inform the medical professionals at Glens Falls Hospital that his primary care provider was the Glens Falls VA Outpatient Clinic, and that he was referred to the hospital by them over the telephone, as the medical professionals documented this information in his treatment records.  However, the regulation clearly states that authorization for treatment must be received in advance or, in the case of an emergency, care may be considered authorized if an application is received within 72 hours of treatment.  As noted, there is no evidence of record that an official authorization for treatment was received in advance or within 72 hours.  The Veteran's own statements to the Glens Falls Hospital medical professionals do not constitute such authorization.  

Accordingly, the Board must conclude that prior authorization for the private medical treatment received on August 28, 2012, was not obtained pursuant to 38 C.F.R. § 17.54.

The above notwithstanding, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice- connected disabilities associated with and held to be aggravating an adjudicated service- connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2014).
All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

In this case, reimbursement under 38 U.S.C.A. § 1728 is not warranted because the Veteran did not receive care and services that constitute a medical emergency of such nature that delay would have been hazardous to life or health.  There is no medical evidence that the Veteran's acute myofascial strain of the lumbar spine constituted a medical emergency.  Rather, the Veteran testified that he had been experiencing back pain for three days prior to seeking medical treatment.  At the time of his treatment at the Glens Falls Hospital in August 2012, the Veteran explicitly denied that it was a recent injury, and informed the medical professionals that his back pain started a "couple of weeks ago."  Moreover, the Veteran testified that he waited approximately 45 minutes between making his call and driving to the Glens Falls Hospital in order to see if his symptoms would "get better."  As such, the Board finds that this does not constitute a medical emergency of such nature that delay would have been hazardous to life or health.  

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1008 (the implementing regulations).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which provides general authority for the reimbursement of non-VA emergency treatment.  To be eligible for reimbursement under this Act the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.002 (2014).

The above-noted criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  As such, failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b) (West 2014); 38 C.F.R. § 17.002(g).

Once again, after careful consideration of the applicable law and regulations and the evidence of record, the Board concludes that the Veteran is not entitled to reimbursement under 38 U.S.C.A. § 1725.  Specifically, the Board concludes that the care and services not previously authorized were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  Instead the record reflects that the Veteran had sought treatment for back pain after experiencing such pain for anywhere from a "couple weeks" to three days.  Further, on more than one occasion, the Veteran had expressed his mistaken belief that his VA health care entitled him to medical care "anywhere, anytime, for anything." 

In conclusion, a review of the record indicates that the Veteran did not have preauthorization for the treatment received, nor was the treatment rendered in a medical emergency.  Therefore, reimbursement for the medical expenses incurred in connection with treatment provided by Glens Falls Hospital on August 28, 2012, is not permitted.  In reaching this decision, the Board notes that it is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Accordingly, the claim must be denied.


ORDER

Entitlement to reimbursement for medical expenses incurred on August 28, 2012, for treatment of a nonservice-connected acute myofascial strain of the lumbar spine is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


